Citation Nr: 1814350	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  10-36 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes planus in excess of 0 percent prior to October 30, 2012, in excess of 10 percent between December 1, 2012, and March 12, 2013, in excess of 30 percent between March 12, 2013, and February 12, 2015, and in excess of 50 percent thereafter.

2.  Entitlement to an increased rating for degenerative arthritis of the lumbar spine in excess of 10 percent prior to January 28, 2014, in excess of 20 percent between January 28, 2014, and February 12, 2015, and in excess of 40 percent thereafter.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1962 until March 1970 and April 1970 until September 1986.  During that period, the Veteran served in Vietnam.

The Veteran's claim comes before the Board of Veteran's Appeals (Board) on appeal from September 2009 and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A July 2013 rating decision awarded a temporary 100 percent rating based on surgical treatment for the Veteran's pes planus effective October 30, 2012, a 10 percent rating from December 1, 2012, and a 30 percent rating from March 12, 2013. 

A June 2014 rating decision awarded a 20 percent rating for the Veteran's lumbar spine disability effective January 28, 2014, and denied entitlement to a TDIU. 

A February 2016 rating decision awarded a 40 percent rating for the Veteran's lumbar spine disability, and a 50 percent rating for pes planus, both effective February 12, 2015. 

The issue of entitlement to a temporary 100 percent rating for surgical treatment for the right foot has been raised by the record in a May 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issue of an increased rating for degenerative arthritis of the low back addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to October 30, 2012, the Veteran's bilateral pes planus was manifested by moderate pes planus with symptoms relieved by arch support, but not severe pes planus with objective evidence of marked deformity, pain on use accentuated, swelling, marked inward displacement of the Achilles tendon, or marked pronation.

2.  Between December 1, 2012, and March 12, 2013, the Veteran's bilateral pes planus was manifested by moderate pes planus with symptoms relieved by arch support, but not severe pes planus with objective evidence of marked deformity, pain on use accentuated, swelling, marked inward displacement of the Achilles tendon, or marked pronation.

3.  Between March 12, 2013 and February 12, 2015, the Veteran's bilateral pes planus was manifested by characteristic callosities, pain and swelling on use, weight bearing line over medial to great toe, and objective evidence of marked deformity, but not bilateral involvement with pronounced symptoms, marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation which was not improved by orthopedic shoes or appliances.

4.  From February 12, 2015, the Veteran was awarded the maximum rating allowed for his bilateral pes planus under the rating schedule. 

CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 10 percent prior to October 29, 2012, for bilateral pes planus have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2017).

2.  The criteria for a disability rating in excess of 10 percent between December 1, 2012, and March 12, 2013, for bilateral pes planus have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2017).

3.  The criteria for a disability rating in excess of 30 percent for bilateral pes planus between March 12, 2013, and February 12, 2015, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2017).

4.  The criteria for a disability rating in excess of 50 percent for bilateral pes planus from February 12, 2015, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to the duty to assist).

II. Increased Rating 

Disability evaluations are determined by the application of a schedule of ratings which are based on the average impairment of earning capacity.  38 U.S.C. § 1155; Part 4 (2012).  Separate diagnostic codes identify the disabilities present, and those disabilities must be reviewed in relation to the veteran's history.  38 C.F.R. § 4.1 (2017).  Policy considerations in this review process include interpreting examination reports in light of the totality of the record, reconciling the various reports into a consistent picture so that the rating may accurately reflect the elements of the disability, resolving reasonable doubt regarding the degree of disability in the claimant's favor, evaluating functional impairment based upon a lack of usefulness, and evaluating the effects of the disability on the veteran's normal activities.  38 C.F.R. §§ 4.2, 4.3, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where a veteran has already been entitled to service-connection for a disability and an increase in the disability rating is at issue, the present level of disability is the primary concern.  The rating period on appeal of a denial for an increased rating may be one year prior to the date of receipt of the increased rating claim, provided that the evidence reflects a worsening of the disability during that one year period.  38 C.F.R. §§ 3.400(o)(2). 4.1, 4.2 (2017); Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010).

The Veteran contends his foot disability warrants a higher rating throughout the rating period on appeal.  He was granted a noncompensible rating for bilateral pes planus on October 10, 1986.  The period between October 30, 2012, and November 30, 2012, will not be evaluated as the Veteran had been granted a 100 percent rating during that time.

Diagnostic Code 5276 provides for the following ratings for pes planus: a mild, noncompensable rating is assigned when the Veteran's symptoms are relieved by built-up shoe or arch support.  

A 10 percent rating is assigned for moderate pes planus; weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet.  

A 30 percent rating is assignable for severe bilateral flatfoot, which requires objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use, accentuated indication of swelling on use, characteristic callosities.  

A 50 percent rating is for assignment for pronounced bilateral flatfoot, which requires marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.
 
Review of the Veteran's VA treatment records show he complained of some pain in both feet, with an emphasis on his right foot due to callouses.  He attempted use shoe inserts/orthotics without significant results; he graduated to the use of pain medications when his symptoms worsened.  He underwent surgical excision of intractable plantar keratosis in his right foot in May 2010 and metatarsal head resection with excision of skin lesion in October 2012. 

Following his claim for an increase, the Veteran was afforded a VA examination for foot conditions in July 2009 and he reported pain and swelling while standing and walking.  He also used shoe inserts that were mildly effective.  On physical examination the examiner found some tenderness on deep palpation and squeezing of the mid foot.  His gait was abnormal but did not appear to be related to any foot conditions.  He had callouses and keratosis on his right foot.  There was no misalignment of the Achilles tendon on weight bearing.  X-rays showed evidence of mild, bilateral arthritis /degenerative changes, pes planus, and hammertoes.  

During the June 2011 VA general medical examination, and on physical examination, it was determined he had pain, fatigability, and lack of endurance while standing and walking due to his pes planus and callouses.  However, standing and walking were severely limited due to his back condition.  Weight-bearing and non-weight bearing alignment of the Achilles tendon was normal.  There was no evidence of valgus, midfoot or forefoot malalignment, or pain on manipulation of the Achilles tendon. 

The Veteran underwent another VA exam for foot conditions in January 2013, and reported that most of the pain in his feet resolved after he had surgery to remove callouses and plantar warts.  Prior to surgery, he had constant pain in his right foot due to callouses.  At the time of the exam, he noted a dull aching pain over the ball of his foot, for which he took pain medication; the pain did not increase when walking or standing. 

On physical examination, the examiner noted pain on use of the feet, which was relieved by arch supports.  He also had decreased longitudinal arch height on weight bearing for both feet.  Occasionally, he used a cane to assist with ambulation, but this was obtained to decrease back pain and keep weight off his right foot while it healed after surgery.  

A Disability Benefits Questionnaire (DBQ) was completed in March 2013 to evaluate the Veteran's flat foot condition; he reported that his condition had remained unchanged for the past year.  He gave up on wearing shoe supports because they did not alleviate his symptoms. 

The examiner noted decreased longitudinal arch height on weight-bearing, swelling on use, and pain on use that was accentuated for both feet.  There were characteristic callosities on the right foot.  It was also noted there was objective evidence of marked deformity of the left foot.  There was no indication of inward bowing or marked inward displacement and severe spasm of the Achilles tendon. 

The Veteran underwent a contract examination in March 2015 for his foot condition, and a DBQ was completed.  The Veteran reported pain on the soles of his feet at rest and on walking or standing.  Physical examination showed he had pain on use and manipulation of the feet, as well as swelling and characteristic calluses.  He tried orthotics in the past but his symptoms failed to improve.  He had extreme tenderness of the plantar surfaces and decreased longitudinal arch height of both feet.  The weight bearing line fell over or medial to the great toe on both feet.  Less movement than normal, weakened movement, excess fatigability, pain on movement, pain on non-weight-bearing, swelling, instability of station, disturbance of locomotion, and interference with standing contributed to functional loss or impairment of both feet.

Appeal Period prior to October 29, 2012

Based on the above evidence, the Board finds that entitlement to a disability rating of 10 percent, but no greater is warranted prior to October 29, 2012, for the Veteran's bilateral pes planus.  The July 2009 and June 2011 VA examination reports, as well as the Veteran's statements indicate he had some pain with use of the feet, as well as some characteristic callosities.  However, there is no objective evidence of marked deformity, pain on use accentuated, swelling, marked inward displacement of the Achilles tendon, or marked pronation.  Accordingly, the Board finds that a disability rating in excess of 10 percent must be denied.

Appeal Period from December 1, 2012, to March 12, 2013

As noted above, for entitlement to a rating higher than 10 percent, the record must show severe symptoms of bilateral flatfoot.  Specifically, there must be objective evidence of marked deformity (pronation, abduction, etc.).  Here, the January 2013 examiner marked "no" for any evidence showing marked deformity of the feet, including pronation.  The examiner also noted that the pain the Veteran experienced in the balls of his feet did not increase with standing or walking and that his symptoms were relieved by arch supports/orthotics.  Accordingly, the Board finds that a disability rating in excess of 10 percent must be denied.

Appeal Period from March 12, 2013, to February 12, 2015

The Board finds that a disability rating in excess of 30 percent between March 12, 2013, and February 12, 2015 is not warranted.  The Board notes that the March 2013 VA examination indicates objective evidence of marked deformity of the feet, pain and swelling upon use, and characteristic callosities.  However, although these symptoms were not alleviated by orthotics per the Veteran's statements, the required "extreme tenderness of the plantar surfaces and inward displacement and severe spasm of the tendo achillis upon manipulation" were not present to warrant a 50 percent rating.  Accordingly, a disability rating of 50 percent between March 12, 2013, and February 12, 2015, cannot be granted.

Appeal Period from February 12, 2015

After February 12, 2015, the Veteran's disability evaluation for his pes planus was increased to 50 percent, the maximum schedular rating that can be assigned for bilateral pes planus under the rating schedule.  Accordingly, a higher disability rating from February 12, 2015, cannot be assigned.

The Board has considered evaluating the Veteran's bilateral pes planus under alternative diagnostic codes.  In Copeland v. McDonald, 27 Vet. App. 333 (2015), however, the Court held that Diagnostic Code 5284 does not apply to the eight foot conditions specifically enumerated under § 4.71a because applying Diagnostic Code 5284 to those listed conditions "would essentially render th[e diagnostic codes of the enumerated conditions] redundant."  27 Vet. App. at 338 (quoting Prokarym v. McDonald, 27 Vet. App. 307, 311 (2015)).  Pursuant to Copeland, the Board is prevented from rating the disability resultant from flat feet under a different code.  Thus, the Board determines that the Veteran's symptoms of bilateral flat feet are appropriately governed by Diagnostic Code 5276.

Although the Board is sympathetic to the Veteran's claim, taking all of the relevant evidence of record into account, the above assigned ratings are reflective of his disability throughout the appeal period.  The Board has also considered the Veteran's lay assertions regarding severity and finds that they support the assigned ratings, but no higher.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


ORDER

Subject to the law and regulations governing the payment of monetary benefits, prior to October 29, 2012, a disability rating of 10 percent, but no higher, for bilateral pes planus is granted.

A disability rating in excess of 10 percent between December 1, 2012, and March 12, 2013, for bilateral pes planus is denied.

A disability rating in excess of 30 percent between March 12, 2013, and February 12, 2015, for bilateral pes planus is denied.

A disability rating in excess of 50 percent from February 12, 2015, for bilateral pes planus is denied.


REMAND

The Board notes in the October 2017 Informal Hearing Presentation that the Veteran has requested another examination on the basis that his symptoms of degenerative arthritis have worsened since the last examination in October 2015.  Accordingly, a new examination is necessary to determine the present symptomatology of the Veteran's low back condition.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991).

The claim for a TDIU is inextricably intertwined with the increased rating claim being remanded as the evidence received in connection with, and the determination on, such claims could materially affect the outcome of the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, consideration of the appeal for a TDIU must be deferred pending resolution of the other issues remaining on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and private treatment records identified by the Veteran. 

2.  Schedule the Veteran for a VA examination with an appropriate medical professional to ascertain the current symptoms and severity of the Veteran's low back degenerative arthritis.  The examiner should also address the functional impact of the Veteran's service-connected disability-including a specific discussion during periods of flare-ups.

3.  Readjudicate the appeal.  If any benefit sought remains denied, furnish the Veteran and any representative with a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


